Citation Nr: 1314242	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-39 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1965 to November 1969, and from April 1971 to January 1988.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The claims file was subsequently transferred to the RO in New Orleans, Louisiana. 

The Board in July 2011 remanded the claim for additional development, and it now returns to the Board for further review. The Board also then remanded the issue of entitlement to service connection for asthma. The RO by an August 2012 rating action granted service connection for asthma. The issue of entitlement to service connection for asthma having been resolved, it is no longer before the Board for appellate consideration.  

The Veteran testified before a Veterans Law Judge of the Board in March 2011, and a transcript of that hearing is of record. The Veterans Law Judge who conducted that hearing has since left the Board, and the Veteran was accordingly afforded an opportunity of an additional hearing before the Veterans Law Judge who would be adjudicating his claim.  However, the Veteran did not reply within the time allotted to the November 2012 letter affording him that opportunity, and hence the Board proceeds to address the sleep apnea claim which remains on appeal.   

The Veteran also testified before a Decision Review Officer (DRO) at the RO in September 2007.  A transcript of that hearing is also of record. 
 
The issues of service connection for hypogonadism and gastroesophageal reflux disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended, in effect, that he is entitled to service connection for sleep apnea either on a direct basis, based on the disability having developed in service, or on a secondary basis, based on the condition having either been caused or aggravated by the Veteran's now service-connected asthma.  38 C.F.R. §§ 3.303, 3.310 (2012). 

At his March 2011 hearing, the Veteran testified to difficulty sleeping and snoring while in service.  He also testified that the treating private physician who originally diagnosed him with sleep apnea in 1999 felt that the sleep apnea probably began 10 years earlier. Treatment records of this doctor, A. I., M.D., including records of a sleep study in January 1999 - with the doctor diagnosing obstructive sleep apnea in January 1999 substantially based on that study -  are contained within the claims file.  

In the March 2013 submitted Informal Hearing Presentation, the Veteran's representative asserted that in a March 2006 letter A. I., M.D., noted that symptoms of fatigue and hypersomnia, which led to the diagnosis of sleep apnea in January 1999, were present for 10 years prior to the diagnosis. This appears to have been based on the Veteran's self-report of symptom history. The Board notes that such a transcription of the Veteran's lay history is no better, for evidentiary purposes, than the lay statements themselves.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Veteran also submitted records and an opinion letter of J.K., M.D., a private sleep disorders practitioner. This physician in a July 2011 note informed that the Veteran was no longer able to tolerate a CPAP mask to treat his obstructive sleep apnea (OSA) due to worsening medical conditions.  In a December 2011 letter, she asserted, "In my opinion, there is sufficient medical evidence to establish a direct correlation between his diagnosis of asthma and OSA." 

There are two difficulties with this opinion. First, correlation is not causation. Second, the physician failed to inform what medical evidence supported the opinion. The United States Court of Appeals for Veterans Claims (Court) has held that ) an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). So too, a medical opinion submitted to support the claim should be supported by a rationale explaining what evidence supports that opinion. 

In a February 2012 note, J.K. informed that the Veteran's sleep apnea was aggravated by his coughing associated with his asthma. The Veteran at his most recent hearing also addressed the impact of sleep disturbance on his well-being. 

However, the claims file contains an August 2011 private sleep study record, which notes a history of difficulties impacting the Veteran's sleep, including sleep apnea, nocturia associated with diabetes mellitus, and episodes of gasping for air due to congestive heart failure or due to gastroesophageal reflux disease. That record noted that the Veteran also exhibited tossing and turning during sleep, but not coughing. Other difficulties noted to be impacting the Veteran's sleep including heart burn, jerking movements, numbness and tingling in the extremities, restless legs, snoring, snorting, and quitting breathing. 

This August 2011 sleep study record thus appears to contradict the February 2012 treatment note, at least to the extent of documenting the absence of coughing interfering with sleep on the particular night of the sleep study. 

The case ultimately presents unresolved questions of whether the Veteran's asthma was aggravating his sleep apnea, and whether sleep apnea was present beginning in service.  The Veteran was afforded a VA examination for compensation purposes in August 2011 in which the examiner opined that the sleep apnea was not caused or aggravated by the Veteran's asthma. However, the examiner based this opinion substantially on the asthma not being a "risk factor" for sleep apnea and on there being "no documentation of his aggravation of sleep apnea by asthma." Because treating sleep disorders physician J.K. has asserted that coughing associated with the Veteran's asthma aggravated his sleep apnea, the absence of documentation of aggravation as a basis for the August 2011 examiner's opinion is potentially undermined.  Additionally, the examiner did not address the issue of whether the Veteran's sleep apnea was caused or aggravated by his military service.  In a June 1982 service treatment record, a clinician noted that the Veteran complained that his breathing was wrong, and that he could not catch his breath during the night.  Also, the Veteran stated in a February 2010 document that his sleep apnea dates back to 1969. Additionally, as noted above, the Veteran asserted at his March 2011 Board hearing that he had difficulty sleeping in service, and continues to receive treatment for sleep apnea.

The Board believes a new examination is in order, potentially to include an additional sleep study to ascertain whether or to what extent asthma may be impacting the Veteran's sleep apnea, and to address the issue of a direct connection to service. Because the statement of aggravation contained within the February 2012 note of treatment by J.K. appears to be substantially anecdotal and based on the Veteran's self-report of his sleep difficulties, that statement within the February 2012 note appears insufficient to support the claim based on aggravation. A VA examination opinion may serve to adequately support the claim, and hence the Board believes that an additional VA examination is warranted. Tyrues v. Shinseki, 23 Vet. App. 166   (2009) (observing that it was within the Board's discretion to obtain further evidence when such development is required to render a decision on a claim); but see Hart v. Mansfield, 21 Vet. App. 505   (2007) (VA may not undertake development of a claim if such action is to obtain evidence "against the claim"); Mariano v. Principi, 17 Vet. App. 305 (2003) (holding that because it would not be permissible for VA to undertake additional development if a purpose was to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue further development where such development reasonably could be construed as obtaining additional evidence for that purpose).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim for service connection sleep apnea. 

2. With appropriate authorization and assistance, obtain any unobtained, relevant VA or private treatment or examination records, in furtherance of the claim. 

3.  Thereafter, afford the Veteran an examination by a qualified physician with expertise in sleep apnea, to address the questions of onset of sleep apnea in service, and of aggravation of the Veteran's claimed sleep apnea by his service-connected asthma. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. The examiner is to be advised that lay statements may support medical findings of etiology and causation, to the extent such statements are found to be credible and are within the purview of lay knowledge. Any tests or studies necessary to address the questions posed should be undertaken, potentially to include a new sleep study. The examiner should do the following:

a. The examiner should provide an opinion, including based on the Veteran's self-report of symptoms in service and following service, as well as based on historical treatment records and any other relevant evidence, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began in service or is otherwise causally related to an event, disease, or injury in service, including the 1982 service treatment record, in which a clinician noted that the Veteran complained that his breathing was wrong.  Even though the disorder was not diagnosed until January 1999, or approximately eleven years following the Veteran's service separation in January 1988, the examiner must consider the Veteran's lay statements of historical signs or symptoms that were present in service or following service. 

b. The examiner should provide an opinion, including based on any favorable clinical, examination, medical opinion, and lay evidence, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma aggravated (permanently increased in severity) the Veteran's sleep apnea, including increasing the severity of sleep apnea episodes. In so doing, the examiner should specifically address whether asthma aggravated the sleep apnea itself, or aggravated the sleep apnea by interfering with treatment (such as use of a CPAP machine). If there was aggravation, please state, to the extent possible, the baseline level of severity of the sleep apnea before the onset of aggravation.  

c. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or else the evidence is more favorable.

d. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. 

e. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

4. Thereafter, readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


